Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/13/2019.
Claims 1-20 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (CN Pub. No. 110380625 A).

Regarding claims 1 and 9, Zhang discloses:

An on-board charger for charging a battery (see Fig. 1, see spec the DC-to-DC converter has advantages of simple circuit, and has relatively high power factor at the AC input side, it shortcoming is that the resistance when the load of small (e.g., for charging the battery....), comprising: 
an AC/DC converter configured to convert an AC input from a mains supply into an output having a DC voltage and a current ripple (see Fig. 1, AC/DC converter 40, 20, and 10, see spec, to reduce the AD/DC converter DC side current ripple..., [wherein the AC input from the rectifier 30 and DC output to the battery load]); and 
a pulsating buffer (PB) converter connected to the AC/DC converter and configured to process the output of the AC/DC converter to minimize the current ripple thereof and transform the output of the AC/DC converter into a battery-level DC output for charging the battery (see Fig. 1, pulsating buffer converter S5, S6 Lr and Cr3, AC/DC converter 40, 20, and 10, battery load, see spec, to reduce the AD/DC converter DC side current ripple..., see spec, the DC-to-DC converter has advantages of simple circuit, and has relatively high power factor at the AC input side, it shortcoming is that the resistance when the load of small (e.g., for charging the battery....).

Regarding claim 2, Zhang discloses:
wherein: the AC/DC converter includes a rectifier (see Fig. 1, rectifier 30), and a converter portion (see Fig. 1, converter portion 40 and 10), the rectifier configured to rectify the AC input from the mains supply into a rectified AC input and the converter portion configured to convert the rectified AC input into the output of the AC/DC converter (see Fig. 1, input main power supply into rectifier 30, see Spec, the invention claims a AC-t0-DC converter which is used tor solving the problem in order to inhibit current ripple of AC-to-DC converter DC output side.....).

Regarding claim 3, Zhang discloses:
wherein: the converter portion includes a primary-side power switch bridge on a primary-side of a transformer (see Fig. 1, primary side 40, transformer 20), and a secondary-side power switch bridge on a secondary-side of the transformer (see Fig. 1, second side power switch bridge 10), the primary-side power switch bridge having first and second pairs of power switches (see Fig. 1, first and second pair switches 40) and the secondary-side power switch bridge having first and second pairs of power switches (first and second pair of switches S1-S4).

Regarding claim 4, Zhang discloses:
wherein: the rectifier is either a full-bridge diode rectifier or a full-bridge active rectifier (see Fig. 1, rectifier 30 a full-bridge diode, see spec, controllable rectifier bridge circuit 10).

Regarding claims 6, 11, and 15, Zhang discloses:
wherein: the PB converter includes an energy storage capacitor and an inductor and a pair of power switches;
and wherein the controller is further configured to alternately turn on-and-off the power switches of the PB converter in accordance with a PB converter control strategy to cause the PB converter to process the output of the AC/DC converter to reduce or minimize the current ripple thereof and transform the output of the AC/DC converter into the battery-level DC output for charging the battery (see Fig. 1, energy storage capacitor Cr3, inductor Lr, pair of switches S5 and S6, see spec, gate signals frequency...., control signal gate Ug1, Ug2....).

Regarding claims 7 and 19, Zhang discloses:
wherein: the AC/DC converter lacks a power factor corrector (see Fig. 1, lack a power factor correction).

Regarding claims 8 and 19, Zhang discloses:
wherein: the AC/DC converter and the PB converter lack a DC link capacitor therebetween (see Fig. 1, lack a DC link capacitor).

Regarding claim 10, Zhang discloses:
wherein: the AC/DC converter includes a rectifier configured to rectify the AC input from the mains supply into a rectified AC input, and the AC/DC converter further includes a dual-active power switch bridge assembly having a primary-side power switch bridge on a primary-side of a transformer and a secondary-side power switch bridge on a secondary-side of the transformer, the primary-side power switch bridge having two pairs of primary-side power switches and the secondary-side power switch bridge having two pairs of secondary-side power switches; and wherein the controller is further configured to alternately turn on-and-off the power switches of the primary-side and secondary-side power switch bridges in accordance with an AC/DC converter control strategy to cause the AC/DC converter to convert the rectified AC input into the output of the AC/DC converter (see Fig. 1, energy storage capacitor Cr3, inductor Lr, pair of switches S5 and S6, see spec, gate signals frequency...., control signal gate Ug1, Ug2...., see Fig. 1, rectifier 30 a full-bridge diode, see spec, controllable rectifier bridge circuit 10, see Fig. 1, primary side 40, transformer 20, see Fig. 1, second side power switch bridge 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN Pub. No. 110380625 A) further in view of Hua et al. (Pub. No. 2017/0005565 A1).

Regarding claims 5 and 20, Zhang fails to  disclose:
at least an additional AC/DC converter, each additional AC/DC converter configured to convert the AC input from the mains supply into an additional output having a DC voltage and a current ripple; and the PB converter connected individually to each additional AC/DC converter and configured to process the additional output of each additional AC/DC converter to reduce or minimize the current ripple therefrom and transform the additional output of each additional AC/DC converter into the battery-level DC output for charging the battery.
Thus, Hua discloses:
at least an additional AC/DC converter, each additional AC/DC converter configured to convert the AC input from the mains supply into an additional output having a DC voltage and a current ripple; and the PB converter connected individually to each additional AC/DC converter and configured to process the additional output of each additional AC/DC converter to reduce or minimize the current ripple therefrom and transform the additional output of each additional AC/DC converter into the battery-level DC output for charging the battery (see Fig. 1, controller 46, primary side 68, secondary side 70, see addition AC/AC converter 34b and 36b, see par [0075-0080]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified an AD-to-DC converter and switch power supply of Zhang to include additional AC/DC converter in order to save cost and increases power density (see Hua par [0080]).



Allowable Subject Matter
Claims 12-14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 14 and 16.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851